DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/EP2019/078147, filed 17 Jan 2019; claims benefit of foreign priority document EPO EP18201228.6, filed 18 Oct 2018; claims benefit of foreign priority document EPO EP18206491.5, filed 15 Nov 2018; and claims benefit of foreign priority document EPO EP17193228.4, filed 23 Aug 2019; the foreign priority documents are in English.

Claims 23-42 are pending in the current application and are examined on the merits herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-35, 37-38, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NURMI et al. (WO 2018/164937 A1, published 13 Sep 2018, provided by Applicant in IDS mailed 27 Jul 2021).
NURMI et al. discloses a process for crystallizing an oligosaccharide, particularly a human milk oligosaccharide, and, more particularly, 2'-fucosyllactose ("2'-FL"). (abstract) NURMI et al. discloses the process comprises concentrating the starting solution to a supersaturated state with respect to 2' -fucosyllactose, and then precipitating a 2'-fucosyllactose crystal from the supersaturated solution while subjecting the supersaturated solution to a temperature of at least 40°C. In addition, the supersaturated solution comprises no greater than 1% (by weight) organic solvent during the precipitation of the 2' -fucosyllactose crystal, (page 3, paragraph 12) meeting limitations of claims 23 and 26. NURMI et al. discloses the embodiment where the solution is brought to a supersaturated state with respect to 2' -FL by evaporation, and in some embodiments the temperature is from about 40 to about 70°C, (page 11, paragraph 44 to paragraph 45, page 12) meeting limitations of claims 24 and 27. NURMI et al. discloses in some embodiments the 2' -FL-containing solution is obtained from a microbial fermentation process, (page 6, paragraph 34-35) meeting limitations of claim 31. NURMI et al. discloses the in some embodiments additional feed liquid is added continuously, and in some embodiments additional feed liquid is added batchwise, (page 18, paragraph 66) implicitly meeting limitations of claims 32-35 and 37-38. For example, NURMI et al. discloses in some embodiments the recrystallization is performed one or more times to increase 2' -FL purity. Recrystallization may be carried out by, for example, dissolving the 2' -FL crystals in water (typically deionized water), bringing the resulting solution to a supersaturated state with respect to 2' -FL (via, for example, evaporation), and crystallizing using the crystallization-by-evaporation methodology described. NURMI et al. discloses in some embodiments, yield is increased by performing crystallization of the mother liquor produced by the initial crystallization. (page 21, paragraph 80-81). NURMI et al. discloses in some embodiments, the resulting crystals exhibit an X-ray powder diffraction spectra discussed in International Patent Appl. Publ. No. WO201 l/150939 for the crystalline form cited in WO201 l/150939 as "crystalline 2'-O-fucosyllactose polymorph II." (page 21, paragraph 78-79) meeting limitations of claim 42. NURMI et al. discloses the working example 3 of An aqueous feed solution, which had a 2'-FL concentration of 89.3%, a DiFL concentration of 9.5%, and a lactose concentration of <0.1 %, was evaporated to a DS of 61.0%. The syrup (1540 g) was then seeded with 0.5 g of 2'FL dry seed crystals at a temperature of 57°C (supersaturation of 1.01). This resulted in very little crystal formation. Consequently, the seeded syrup was kept boiling at a temperature of 64 °C and pressure of 130-180 mbar for 2.8 hr. The syrup was then seeded a second time with 0.5 g of 2'-FL dry seed crystals at a DS of 67.2% at a temperature of 65°C (supersaturation of 1.27). After the second seeding, crystallization occurred. The boiling crystallization was continued at a temperature of 65°C and pressure of 175 mbar for 3.3 hr. Dried crystals were separated from the mother liquor. (page 27, paragraph 111 to page 28, paragraph 116) This disclosure meets limitation of claims 23-30 and 35. A dry solids (DS) content of 61.0% that is 89.3% 2'-FL would correspond to about 545 g/L in the conditions of controlled supersaturation addressing limitations of claim 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 36, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over NURMI et al. (WO 2018/164937 A1, published 13 Sep 2018, provided by Applicant in IDS mailed 27 Jul 2021) as applied to claims 23-35, 37-38, and 42.
NURMI et al. discloses as above. NURMI et al. discloses the embodiment where the solution is brought to a supersaturated state with respect to 2' -FL by evaporation, and in some embodiments the temperature is from about 40 to about 70°C. (page 11, paragraph 44 to paragraph 45, page 12) For example, NURMI et al. discloses in some embodiments the recrystallization is performed one or more times to increase 2' -FL purity. Recrystallization may be carried out by, for example, dissolving the 2' -FL crystals in water (typically deionized water), bringing the resulting solution to a supersaturated state with respect to 2' -FL (via, for example, evaporation), and crystallizing using the crystallization-by-evaporation methodology described. NURMI et al. discloses in some embodiments, yield is increased by performing crystallization of the mother liquor produced by the initial crystallization. (page 21, paragraph 80-81). 
NURMI et al. does not specifically disclose the embodiment of the method where the crystallization is carried out at a temperature in the range from 20 to 52°C. (claim 36) NURMI et al. does not specifically disclose the method specifying the steps of a second crystallization step. (claim 39-40)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of NURMI et al. through routine experimentation or routine optimization to vary the temperature and concentration of the crystallization process or to repeat the recrystallization steps. One of ordinary skill in the art would have been motivated to modify the teachings of NURMI et al. with a reasonable expectation of success because NURMI et al. teaches in some embodiments of the process the temperature is from about 40 to about 70°C, and discloses in some embodiments the recrystallization is performed one or more times to increase 2' -FL purity, suggesting it would have been routine experimentation or routine optimization for one of ordinary skill in the art to vary the temperature and concentration of the crystallization process or to repeat the recrystallization methodology in order to increase 2' -FL purity. See also MPEP 2144.05 at I. providing "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" In this case the claimed temperature range overlaps with the temperature range disclosed in the prior art in the same process for crystallizing 2'-FL, therefore a prima facie case of obviousness exists. 

Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over NURMI et al. (WO 2018/164937 A1, published 13 Sep 2018, provided by Applicant in IDS mailed 27 Jul 2021) as applied to claims 23-40 and 42, and further in view of CIPOLLETTI et al. (WO 2014/009921 A1, published 16 Jan 2014, provided by Applicant in IDS mailed 27 Jul 2021).
NURMI et al. discloses and teaches as above. NURMI et al. further teaches in general, this process may be used to produce an anhydrous crystalline product. NURMI et al. further teaches in some embodiments, the 2' -FL crystalline product of the process described in this specification is converted into a different physical form for an intended application. (page 22, paragraph 83-84)
NURMI et al. does not specifically disclose the method where prior to step c) a water miscible organic solvent is added to the suspension obtained in step b) when the crystallization is almost complete. (claim 41)
CIPOLLETTI et al. teaches polymorphs of 2'-FL and methods for obtaining them, including polymorphs A and B. (abstract) CIPOLLETTI et al. teaches different crystalline phases of an active molecule such as 2'-FL may possess different chemical, physical, and mechanical properties, with considerable consequences on their use, handling, and purification. (paragraph spanning pages 1-2) CIPOLLETTI et al. teaches the working example of obtaining polymorph A by crystallization of an aqueous solution of 58° Brix by addition of ethanol and washing with water/ethanol. (example 3 at page 29) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teachings of NURMI et al. in view of CIPOLLETTI et al. to add a water miscible organic solvent such as ethanol to obtain different polymorph forms. One of ordinary skill in the art would have been motivated to combine the teachings of NURMI et al. in view of CIPOLLETTI et al. with a reasonable expectation of success because both NURMI et al. and CIPOLLETTI et al. are drawn to making crystalline forms of 2'-FL, NURMI et al. further teaches in some embodiments, the 2' -FL crystalline product of the process described in this specification is converted into a different physical form for an intended application, and CIPOLLETTI et al. teaches different crystalline phases of a an active molecule such as 2'-FL may possess different chemical, physical, and mechanical properties, with considerable consequences on their use, handling, and purification. Further, while NURMI et al. at page 2, paragraph 6 teaches there are many potential disadvantages of using an organic solvent to crystallize 2' -FL, CIPOLLETTI et al. suggests one of ordinary skill in the art would have been motivated to combine NURMI et al. in view of CIPOLLETTI et al. in order to obtain the improvement of different chemical, physical, and mechanical properties. Therefore while the teachings of the prior art may conflict, the suggestive power of CIPOLLETTI et al. suggests providing additional solutions of different polymorph forms having different properties would not discredit the combination of teachings. See MPEP 2143.01 especially at II. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-40 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-50 of copending Application No. 16/393866 (reference application) in view of NURMI et al. (WO 2018/164937 A1, published 13 Sep 2018, provided by Applicant in IDS mailed 27 Jul 2021). 
Claim 49 of the reference application recites A method for obtaining crystalline 2'-O-Fucosyllactose (2'FL) hydrate in form of polymorph B comprising: providing 2'FL in an aqueous solution comprising (i) water and (ii) the 2'FL dissolved therein; warming and agitating the aqueous solution at a temperature in range of 30°C to 60°C for 1 hr to 12 hr; maintaining the aqueous solution at a temperature in range of 20°C to 30°C for 10 hr to 240 hr, thereby crystallizing the 2'FL and forming 2'FL hydrate in form of polymorph B crystals suspended in the aqueous solution; cooling the aqueous solution with the polymorph B crystals suspended therein to a temperature in a range of 2°C to 18°C; separating polymorph B crystals from the cooled aqueous solution to collect  solid polymorph B crystals; and drying the solid polymorph B crystals. 
Claims 49-50 of the reference application do not specifically recite the concentration of the dissolved 2'-FL. (claim 25, 28) Claims 49-50 of the reference application do not specifically recite removing water or an evaporation crystallization (claim 26-27) Claims 49-50 of the reference application do specifically disclose the method specifying the steps of a second crystallization step. (claim 39-40)
NURMI et al. discloses and teaches as above.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine the teachings of Claims 49-50 of the reference application in view of NURMI et al. through routine experimentation or routine optimization to vary the temperature and concentration of the crystallization process or to repeat the recrystallization steps. One of ordinary skill in the art would have been motivated to combine the teachings of Claims 49-50 of the reference application in view of NURMI et al. with a reasonable expectation of success because NURMI et al. teaches in some embodiments of the process the temperature is from about 40 to about 70°C, and discloses in some embodiments the recrystallization is performed one or more times to increase 2' -FL purity, suggesting it would have been routine experimentation or routine optimization for one of ordinary skill in the art to vary the temperature and concentration of the crystallization process or to repeat the recrystallization methodology in order to increase 2' -FL purity. See also MPEP 2144.05 at I. providing "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" In this case the claimed temperature range overlaps with the temperature range disclosed in the prior art in the same process for crystallizing 2'-FL, therefore a prima facie case of obviousness exists. 
This is a provisional nonstatutory double patenting rejection. However, a Notice of Allowance has been mailed 13 Apr 2022 in the copending Application.

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623